Citation Nr: 1454788	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-35 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than April 1, 2010 for the addition of the Veteran's dependent spouse to his compensation award.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1964 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans' Affairs (VA).

The Veteran was initially scheduled for a Board videconference hearing in October 2013.  However, he postponed that hearing.  The hearing was subsequently rescheduled for December 10, 2014.  However, as explained below, the hearing once again requires rescheduling.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On December 10, 2014, the Veteran informed the RO that he had moved from Los Angeles to Texas (according to VA records, the Veteran currently lives in Lumberton, Texas) and that he was requesting that his Board videoconference hearing take place at an RO in Texas.

To ensure compliance with due process requirements, and because Travel Board hearings are scheduled by the RO, the case is REMANDED for the following:

The Los Angeles RO should transfer this case to the appropriate RO in Texas.  The Veteran should then be scheduled for a Board video-conference hearing, with notice of the hearing mailed to him at his current address in Texas.  The case should then be processed in accordance with standard appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




